Citation Nr: 1008822	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  07-23 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability rating higher than 50 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Watkins, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1966 to October 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, 
which denied the Veteran's claim for an increased rating for 
his PTSD.

The RO certified this appeal to the Board in November 2007 
and, in October 2008, so more than 90 days later, the Veteran 
submitted additional evidence.  However,  he waived his right 
to have the RO initially consider this evidence, therefore, 
the Board will consider it in the first instance.  38 C.F.R. 
§§ 20.800, 20.1304 (2009).

The Board notes that in a June 2009 statement, the Veteran 
indicated that he lost his job.  In the January 2010 Informal 
Hearing Presentation for the Board of Veteran's Appeals, the 
Veteran's representative contended that the Veteran's current 
unemployability is due to the severity of his PTSD.  In Rice 
v. Shinseki, 22 Vet. App. 447 (2009), the United States Court 
of Appeals for Veterans' Claims (Court) held that a TDIU 
claim is part of an increased disability rating claim when 
such claim is raised by the record.  The Court further held 
that when evidence of unemployability is submitted at the 
same time that the Veteran is appealing the rating assigned 
for a disability, the claim for TDIU will be considered part 
and parcel of the claim for benefits for the underlying 
disability.  Id.  As entitlement to a TDIU appears to be 
raised by the record, the issues before the Board are as set 
forth above.

The Board is then remanding the claims to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

In regards to the Veteran's claim for an increased rating for 
his PTSD, VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. Brown, 
8 Vet. App. 69 (1995).  Although the Veteran in this case has 
already undergone a VA examination with respect to his 
increased rating claim, the Board finds, for the reasons 
discussed below, that an additional examination is warranted 
in order to fully and fairly assess the merits of his claim.

In March 2006, the RO arranged for a VA examination to assess 
the severity of the Veteran's PTSD.  In his July 2007 Appeal 
To Board Of Veterans' Appeals (VA Form 9), the Veteran stated 
that his PTSD symptoms had worsened.  In the January 2010 
Informal Hearing Presentation for the Board of Veteran's 
Appeals (in lieu of Form 646), the Veteran's representative 
also argued that the Veteran's PTSD had increased in severity 
since the last VA examination.

The Court has held that when, as here, a Veteran claims that 
a disability is worse than when originally rated or last 
examined by VA, and the available evidence is too old to 
adequately evaluate the current state of the condition, VA 
must provide a new examination.  See Olsen v. Principi, 3 
Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994) (where the Court determined the Board 
should have ordered a contemporaneous examination of the 
Veteran because a 23-month old examination was too remote in 
time to adequately support the decision in an appeal for an 
increased rating); see, too, Allday v. Brown, 7 Vet. App. 
517, 526 (1995) (where the record does not adequately reveal 
current state of claimant's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of 
the disability since the previous examination).  The Veteran, 
therefore, needs to be reexamined to assess the current 
severity of his PTSD in conjunction with all applicable 
rating criteria.

Additionally, as noted above, the record suggests that the 
Veteran may no longer be able to work due to his service-
connected disabilities.  In this case, the issue of 
entitlement to TDIU has been raised at the time that the 
Veteran was challenging the assigned disability rating for 
the service-connected PTSD.  Therefore, the claim of TDIU is 
part and parcel with the original claim and is properly 
before the Board.

The law provides that a TDIU may be granted upon a showing 
that the Veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his service-connected disabilities.  See 38 
U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may 
be given to a Veteran's level of education, special training, 
and previous work experience in arriving at a conclusion, but 
not to his or her age or the impairment caused by non-
service-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of his or her service-connected disabilities and there 
is one disability ratable at 60 percent or more, or, if more 
than one disability, at least one disability ratable at 40 
percent or more and a combined disability rating of 70 
percent.  Id.

In determining whether a Veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither the Veteran's non-service-connected disabilities nor 
his advancing age may be considered.  See 38 C.F.R. § 
3.341(a); Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).

The Veteran is currently service-connected for PTSD (rated as 
50 percent disabling), bilateral hearing loss (rated as 40 
percent disabling), a shell fragment wound to the shoulder 
(rated as 20 percent disabling), a duodenal ulcer (rated as 
10 percent disabling), and tinnitus (rated as 10 percent 
disabling).

To date, the Veteran has not been afforded a VA medical 
examination regarding whether his service-connected 
disabilities prevent him from securing or following a 
substantially gainful occupation.  As such, the Board must 
remand the TDIU claim for such on opinion to be obtained.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC shall schedule the 
Veteran for an appropriate VA 
examination by a qualified physician, to 
ascertain the current severity of the 
service-connected PTSD.  The claims file 
must be made available to the examiner 
for review in conjunction with 
conducting the examination of the 
Veteran.  All tests and studies deemed 
necessary should be completed and all 
clinical manifestations should be 
reported in detail.

The examiner is requested to (a) 
determine all current manifestations 
associated with the Veteran's service- 
connected PTSD and to comment on their 
severity; and (b) specifically address 
the degree of social and occupational 
impairment caused by the appellant's 
PTSD.  A current Global Assessment of 
Functioning (GAF) scale score should be 
provided along with an explanation of 
what the assigned score represents.

The examiner is also asked to comment on 
the impact of the claimed increase in 
severity of the Veteran's disability, if 
any, on the his employment and 
activities of daily life.  A complete 
rationale for any opinion expressed 
shall be provided. 

2.  The RO/AMC shall schedule the Veteran 
for an appropriate VA TDIU examination.  
The claims file should be made available 
to and reviewed by the examiner.  All 
appropriate tests and studies should be 
conducted. 

The examiner is requested to opine as to 
whether, without regard to the Veteran's 
age or the impact of any nonservice-
connected disabilities, it is at least as 
likely as not that his service-connected 
disabilities, (PTSD, bilateral hearing 
loss, shell fragment wound to the 
shoulder, duodenal ulcer, and tinnitus) 
either alone or in the aggregate, render 
him unable to secure or follow a 
substantially gainful occupation.  A 
complete rationale for any opinion 
expressed and conclusion reached should 
be set forth in a legible report.

2.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior 
to further claim adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided 
with a Supplemental Statement of the 
Case.  An appropriate period of time 
should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



